Citation Nr: 1534891	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO. 10-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 forward for rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO granted an increased rating of 10 percent for rhinitis in a March 2015 rating decision, effective September 28, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As part of the March 2015 decision, the RO also granted service connection for sleep apnea. As this constitutes a full grant of the benefits sought on appeal, that issue is no longer on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service connected disabilities prevent him from obtaining or maintaining gainful employment. Therefore, the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in September 2014. The requested records and examination having been obtain, the Board finds that the directives have been substantially complied with and the matter is again properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that decision the Board denied entitlement to an earlier effective date for the grant of service connection for rhinitis. As such, that issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to September 28, 2012, the Veteran's rhinitis was manifested by ninety percent obstruction of the left nasal passage, a deviated septum, and nasal discharge; but not by polyps or greater than fifty percent obstruction of the nasal passage on both sides or complete obstruction on one side.

2. For the period from September 28, 2012 forward, the Veteran's rhinitis has been manifested by greater than fifty percent obstruction of the nasal passage on both sides, a deviated septum, and nasal discharge; but not by polyps.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to September 28, 2012 for rhinitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6522 (2014).

2. The criteria for a rating in excess of 10 percent from September 28, 2012 forward for rhinitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2009 and November 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for rhinitis. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitlement to an initial compensable rating prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 forward. The Veteran's rhinitis is rated under Diagnostic Code 6522, covering allergic or vasomotor rhinitis. 38 C.F.R. § 4.97, Diagnostic Code 6522. Under Diagnostic Code 6522, a 10 percent rating is warranted for rhinitis without polyps, but with greater than fifty percent obstruction of the nasal passage on both sides or complete obstruction on one side. Id. A 30 percent rating is warranted for rhinitis with polyps. Id. For the purposes of clarity, the Board will first address the period prior to September 28, 2012, followed by the period thereafter.

For the period prior to September 28, 2012, the preponderance of the evidence is against a finding that a compensable rating is warranted. The Veteran reported that he had ninety percent obstruction of his nasal passages and that he had nasal polyps. However, symptoms such as the percentage of nasal passage obstruction and the presence of polyps require medical expertise to identify, and therefore the Veteran's statements, on their own, are not competent evidence of the presence of these symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with a VA examination in July 2009. The examiner estimated that the Veteran had a 30 to 40 percent obstruction of both nasal passages, and indicated that no polyps were present. In an August 2009 addendum the examiner indicated that a complete review of the claims file did not change his evaluation. There is no evidence that the examiner is not competent or credible, and therefore the report is entitled to significant probative weight concerning the severity of the Veteran's rhinitis during this period. Nieves-Rodriguez, 22 Vet. App. at 302-05.

In support of his lay statements, the Veteran has submitted December 2008 and September 2009 letters from a private physician. In the December 2008 letter the physician indicated that the Veteran was seen for chronic nasal obstruction that month. The physician wrote that, after review of a December 2008 CT scan, he informed the Veteran that he had "a nasal septal deviation to the left with hypertrophic turbinates resulting in an approximately 90% blockage of the left nasal passage." The physician's overall impression was of chronic nasal obstruction with left nasal septal deviation and hypertrophic turbinates. The physician did not indicate that polyps were present.

In a subsequent September 2009 letter, the same physician reiterated that the Veteran had been seen in December 2008 for complaints of nasal congestion. However, in this letter the physician stated that in December 2008 he had informed the Veteran that the results of the December 2008 CT scan showed a septal deviation, "thickening of the paranasal sinuses, and a cyst in the right sphenoid sinus." The physician then indicated his overall impression was nasal septal deviation, chronic nasal obstruction including nasal polyps with 90% blockage, hypertrophic turbinates, and redundant soft palate. There was no indication that new CT scans were taken or that the December 2008 CT scans had been re-reviewed.

While there is no indication that the private physician is not competent, the fact that the two letters are inconsistent with respect to the Veteran's symptomatology undermines his credibility. Essentially, in December 2008 the physician indicated that he had diagnosed a specific set of symptoms, and then in September 2009 wrote that he had diagnosed a markedly different set of symptoms, specifically the presence of nasal polyps. Further, a December 2008 treatment record from the same physician, which reflects the physician's findings from the December 2008 CT scan, is silent for any notation of polyps or other masses. The only symptoms noted are a deviated septum and hypertrophic sinuses. Due to these significant inconsistencies, the Board finds that the September 2009 private physician's letter is not credible, and therefore entitled to no probative weight with respect to the severity of the Veteran's rhinitis during this period. 

While the Veteran is competent to relay medical opinions or statements, and has in this case by repeating the findings noted in the September 2009 letter concerning polyps, the medical opinion must be credible. Here, as the September 2009 letter has not been found to be credible, the Veteran's restatement of it is of no probative value. Jandreau, 492 F.3d 1372. Further, concerning the blockage percentage estimates, the private letters clearly state that the Veteran had 90 percent blockage of the left nasal passage only, and not 90 percent blockage generally as the Veteran has asserted in his statements. 

VA and private treatment records reflect continuous treatment for allergic rhinitis. However, the records are silent for any notations of nasal polyps, with an August 2010 VA treatment record specifically noting that no polyps or masses were present upon examination. The records are also silent for any notations or estimates of the degree of nasal obstruction caused by the rhinitis. While some records reflect the Veteran's statements indicating that he has nasal obstruction and polyps, the mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the objective medical evidence, the Board finds that the Veteran's rhinitis does not more nearly approximate the level of severity contemplated by a compensable rating for the period prior to September 28, 2012, as at no point during the period on appeal has the medical evidence shown greater than fifty percent obstruction of both nasal passages, complete of one passage, or the presence of polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522. Rather, the vast majority of the credible medical evidence reflects that the Veteran's rhinitis was not manifested by polyps, or masses of any kind, during the period prior to September 28, 2012, and there is no medical evidence at all of either 50 percent obstruction of both nasal passages or complete obstruction of a single passage. 

No additional higher or alternative ratings for rhinitis under different Diagnostic Codes can be applied for this period. The Board notes that the most recent VA examiner also diagnosed the Veteran with both maxillary and frontal sinusitis. However, there is no lay or medical evidence prior to September 28, 2012 of any incapacitating or non-incapacitating episodes due to sinusitis. 38 C.F.R. § 4.97, Diagnostic Code 6512-6513, General Formula for Rating Sinusitis & Note. As such, a compensable rating based on frontal or maxillary sinusitis is not warranted for this period. Id.

The Veteran has also been diagnosed with a deviated septum, however there is no evidence that the deviation was induced by trauma, and therefore a compensable rating based on the presence of a deviated septum is also not warranted. 38 C.F.R. § 4.97, Diagnostic Code 6502. The Veteran has not been diagnosed with any other diseases of the nose and throat. 38 C.F.R. § 4.97, Diagnostic Code 6504, 6510-6511, 6514-6521, 6523-6524.

Turning to the period from September 28, 2012 forward, the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent is warranted. During this period the Veteran has reported over fifty percent obstruction of both nasal passages and the presence of polyps. As noted above, while the Veteran is competent to report lay observable symptoms, such as nasal discharge, estimates of the percentage of obstruction and the presence of polyps require medical expertise to diagnose. Jandreau, 492 F.3d 1372. As such, the Veteran's statements, on their own, are not competent evidence of these symptoms. 

Turning to the medical evidence, the Veteran was provided with a VA examination in November 2014. The examiner found the Veteran did not have any polyps associated with his rhinitis, which was based on a CT scan taken at the time of the examination. There is no evidence that the examiner is not competent or credible, and therefore the report is entitled to significant probative weight concerning the severity of the Veteran's rhinitis during this period. Nieves-Rodriguez, 22 Vet. App. at 302-05.

As noted in the discussion of the period prior to September 28, 2012 above, the Veteran submitted December 2008 and September 2009 letters from a private physician. While the September 2009 letter indicates that the Veteran's rhinitis was manifested by polyps, for the reasons stated in detail above the Board finds that the statements in that letter are not credible, and therefore is of no probative value concerning the severity of the Veteran's rhinitis.

VA and private treatment records from this period are silent for any notations of polyps or other masses in the Veteran's nasal passages. A September 2012 private treatment record does reflect over 50 percent obstruction of the Veteran's nasal passage, but as with the other records does not state that polyps were present.

Again, no additional higher or alternative ratings for rhinitis under different Diagnostic Codes can be applied for this period. While the Veteran has been diagnosed with both maxillary and frontal sinusitis, there is no lay or medical evidence from September 28, 2012 forward of incapacitating or non-incapacitating episodes. 38 C.F.R. § 4.97, Diagnostic Code 6512-6513, General Formula for Rating Sinusitis & Note. Therefore, an increased rating in excess of 10 percent based on frontal or maxillary sinusitis is not warranted for this period. Id. The Veteran has not been diagnosed with any other diseases of the nose and throat. 38 C.F.R. § 4.97, Diagnostic Code 6504, 6510-6511, 6514-6521, 6523-6524. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial compensable rating prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 forward for the Veteran's service-connected rhinitis. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's rhinitis is manifested by at worst greater than fifty percent obstruction of the nasal passage on both sides, a deviated septum, and nasal discharge. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for the respiratory system. See 38 C.F.R. § 4.97, Diagnostic Code 6522. The rating schedule specifically contemplates factors such as nasal obstruction, incapacitating and non-incapacitating episodes, polyps, headaches, pain, and discharge. 38 C.F.R. § 4.97. In summary, the schedular criteria for respiratory disabilities contemplate a wide variety of manifestations.

Given the variety of symptomatology contemplated by the rating schedule, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's nasal passage obstruction is specifically contemplated by the criteria governing rhinitis. While nasal discharge is not explicitly contemplated by the rating criteria, it is inherently contemplated in that the Veteran's nasal discharge contributes to the obstruction of his nasal passage on both sides, which is the basis for his current rating. In short, there is nothing exceptional or unusual about the Veteran's rhinitis because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet. App. 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record show that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.  The Board will also not infer a TDIU issue, as the Veteran has reported being a self-employed truck driver at his 2014 VA examination.  


ORDER

Entitlement to an initial compensable rating prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 forward for rhinitis is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


